DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 02/14/2022, with respect to claims 1-16 and 20 rejected under 35 U.S.C. 101 on the ground of statutory double patenting have been fully considered and are persuasive.  The rejection has been withdrawn. 

Regarding claims 17-19 rejected under 35 U.S.C. 101 on the ground of non-statutory double patenting, Applicant's arguments have been fully considered but they are not persuasive.  Examiner notes that the claim amendments remove limitations and add minor changes not affecting the scope of the claims, therefore broadening the scope without shifting it outside of anticipation by the cited patent.  Accordingly, the rejection is maintained.

Claim Objections
Claim 7 is objected to because of the following informalities:

Claim 7 recites “receipient” in line 3, which contains a spelling error.  Examiner suggests the amendment “recipient”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,507.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is anticipated by the 

U.S. Pat. 10,979,507
App. No. 17,200,070
1. A method, comprising:
1.  A method, comprising:
generating a first data stream using a first sensor;
generating a first data stream;
generating a second data stream using a second sensor;
generating a second data stream independently of the first data stream;
instantiating a data stream standard on a processing device;

determining, by a data stream analyzer, a first quality value for the first data stream by comparing the first data stream to a factor of the data stream standard;
determining, by a data stream analyzer, a first quality value for the first data stream;
determining, by the data stream analyzer, a second quality value for the second data stream by comparing the second data stream to the factor of the data stream standard;
determining, by the data stream analyzer, a second quality value for the second data stream; and
combining the first data stream with the second data stream to synthesize a third data stream;
determining, by the data stream analyzer, a third quality value for the third data stream by comparing the third data stream to the factor of the data stream standard, wherein the first quality value, the second quality value, and the third quality value are values defined by a value rating scale; and
combining the first data stream with the second data stream to synthesize a third data stream having a third quality value higher than the first quality value and the second quality value; and
in response to the third quality value being greater than the first quality value and the second quality value, communicating the third data stream from the data stream analyzer to an input detector.
communicating the third data stream from the data stream analyzer to an input detector.



2.  A method, comprising:
detecting, by a processing device, a first data stream;
detecting, by a processing device, a first data stream;
detecting, by the processing device, a second data stream;
detecting, by the processing device, a second data stream;
synthesizing a third data stream by combining the first data stream and the second data stream;
Page 2 of 10synthesizing a third data stream by combining at least a portion of the first data stream and at least a portion of the second data stream;
determining, by the processing device, a first quality value for the first data stream by comparing the first data stream to a factor of a data stream standard;
determining, by the processing device, a first quality value for the first data stream;
determining, by the processing device, a second quality value for the second data stream by comparing the second data stream to the factor of the data stream standard;
determining, by the processing device, a second quality value for the second data stream;
determining, by the processing device, a third quality value for the third data stream by comparing the third data stream to the factor of the data stream standard, wherein the first quality value, the second quality value, and the third quality value are values defined by a value rating scale;
determining, by the processing device, a third quality value for the third data stream;
selecting one of the first data stream, the second data stream, or the third data stream based on a highest relative value of the first quality value, the second quality value, and the third quality value; and
selecting one of the first data stream, the second data stream, or the third data stream based on a highest relative value of the first quality value, the second quality value, and the third quality value; and
communicating the selected one of the first data stream, the second data stream, and the third data stream from the processing device to a data stream recipient.
communicating the selected one of the first data stream, the second data stream, and the third data stream from the processing device to a data stream recipient.



determining, by a processing device, a first quality value for a first data stream by
15.  A method, comprising:
determining, by a processing device, a first quality value on a value rating scale for a first data stream based on an environmental property captured in the first data stream;
comparing the first data stream to a factor of a data stream standard, wherein the factor of the data stream standard relates to an environmental property captured in the first data stream;

determining, by the processing device, a second quality value for a second data stream by comparing the second data stream to the factor of the data stream standard;
determining, by the processing device, a second quality value on the value rating scale for a second data stream;
combining, by the processing device, the first data stream and the second data stream to synthesize a third data stream;

determining, by the processing device, a third quality value for the third data stream by comparing the third data stream to the factor of the data stream standard, wherein the first quality value, the second quality value, and the third quality value are values defined by a value rating scale; and
determining, by the processing device, a third quality value on the value rating scale for the third data stream; and
in response to the third quality value being greater than the first quality value and the second quality value, communicating, to the data stream recipient, the third data stream.
communicating, to the data stream recipient, the third data stream wherein the third quality value is greater than the first quality value and the second quality value.


16. An apparatus, comprising:
16.  An apparatus, comprising:

a data stream analyzer instantiated on a processing device, the data stream analyzer adapted to:
receive a first data stream and a second data stream;
receive a first data stream and a second data stream;
establish a data stream standard;

determine a first quality value for the first data stream by comparing the first data stream to a factor of the data stream standard;
determine a first quality value for the first data stream;
determine a second quality value for the second data stream by comparing the second data stream to the factor of the data stream standard, wherein the factor of the data stream standard relates to an environmental property describing a source location of at least one of the first data stream or the second data stream;
determine a second quality value for the second data stream, wherein a factor of the second quality value relates to an environmental property describing an environmental condition at a source location of at least one of the first data stream or the second data stream;
combine the first data stream with the second data stream to synthesize a third data stream;
combine the first data stream with the second data stream to synthesize a third data stream;
determine a third quality value for the third data stream by comparing the third data stream to the factor of the data stream standard, wherein the first quality value, the second quality value, and the third quality value are values defined by a value rating scale;
determine a third quality value for the third data stream, wherein the first quality value, the second quality value, and the third quality value are values defined by a value rating scale;
in response to the third quality value being greater than the first quality value and the second quality value, an input detector instantiated on the processing device, the input detector being adapted to:
an input detector, instantiated on the processing device, the input detector being adapted to, in response to the third quality value being greater than the first quality value and the second quality value:
receive the third data stream from the data stream analyzer; and
receive the third data stream from the data stream analyzer; and

identify an input in the third data stream for sending; and
an input executor instantiated on the processing device, the input executor being adapted to:
Page 6 of 10an input executor instantiated on the processing device, the input executor being adapted to:
	receive the input from the input detector; and
		receive the input from the input detector; and
	execute a control command corresponding with the input.
		execute a command corresponding to the input.


17. An apparatus, comprising:
17.  An apparatus, comprising:
a processing device;
a processing device;
a first sensor and a second sensor in communication with the processing device, the first sensor being adapted to provide a first data stream and the second sensor being adapted to provide a second data stream;
a first sensor and a second sensor both in communication with the processing device, the first sensor being adapted to provide a first data stream and the second sensor being adapted to provide a second data stream;
a data stream analyzer instantiated on the processing device, the data stream analyzer being adapted to:

receive the first data stream from the first sensor;

receive the second data stream from the second sensor; and

combine the first data stream with the second data stream to synthesize a third data stream; and

a data stream recipient in communication with the processing device, the data stream recipient being adapted to receive the third data stream from the data stream analyzer in response to a quality value of the third data stream being greater than corresponding 



20. An apparatus, comprising:
20.  An apparatus, comprising:
a data stream analyzer instantiated on a processing device, the data stream analyzer being adapted to:
a data stream analyzer instantiated on a processing device, the data stream analyzer being adapted to:
receive a first data stream and a second data stream from different sensors;
receive a first data stream and a second data stream;
combine the first data stream with the second data stream to synthesize a third data stream; and
combine the first data stream with the second data stream to synthesize a third data stream; and
a data stream recipient in communication with the processing device, the data stream recipient being adapted to receive the third data stream from the data stream analyzer in response to the third data stream having a quality value greater than a quality value of the first data stream and a quality value of the second data stream, wherein the quality values are determined relative to a data stream standard corresponding to an environment of the apparatus.
a data stream recipient adapted to receive the third data stream from the data stream analyzer in response to the third data stream having a quality value greater than a quality value of the first data stream and a quality value of the second data stream, wherein the quality values are determined relative to a data stream standard having at least one factor corresponding to an environment of the apparatus.


	Instant dependent claims 3-14, 18, and 19 similarly correlate with patented claims 3-14, 18, and 19, respectively, and are rejected under the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the data stream recipient" in line 16.  There is insufficient antecedent basis for this limitation in the claim, as the claim does not previously recite a data stream recipient.
Claim 17 recites the limitation “the third data stream” in line 11.  There is insufficient antecedent basis for this limitation in the claim, as the claim does not previously recite a third data stream.  Claims 18 and 19 are rejected as depending from claim 17 and under the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8-11, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsiao et al. (U.S. Pat. App. Pub. 2016/0018879), hereinafter Hsiao.

Regarding claim 1, Hsiao disclosed a method, comprising:
generating a first data stream (pedometer sensor 811 generating a step count, i.e., first data stream, ¶[0047]);

determining, by a data stream analyzer, a first quality value for the first data stream (electronic device, i.e., data stream analyzer, analyzing sensor data gathered by different pedometer sensors, i.e., the first data stream, regarding accuracy rating, i.e., first quality value, ¶[0055]; e.g., pedometer sensor 811 having an accuracy rating of 60%, ¶[0052]);
determining, by the data stream analyzer, a second quality value for the second data stream (electronic device, i.e., data stream analyzer, analyzing sensor data gathered by different pedometer sensors, i.e., the second data stream, regarding accuracy rating, i.e., second quality value, ¶[0055]; e.g., pedometer sensor 821 having an accuracy rating of 80%, ¶[0052]); and
combining the first data stream with the second data stream to synthesize a third data stream having a third quality value higher than the first quality value and the second quality value (fusing/combining the sensor data gathered by different pedometer sensors to generate, i.e., synthesize, refined sensor data, i.e., a third data stream, with a higher accuracy, i.e., third quality value higher than the first and second quality values, ¶[0055]); and
communicating the third data stream from the data stream analyzer to an input detector (activity recognition sensor, i.e., input detector, gathering sensor data, i.e., third data stream, ¶[0056]).

Regarding claim 2, Hsiao disclosed a method, comprising:
detecting, by a processing device, a first data stream (electronic device, i.e., processing device, analyzing, i.e., detecting, sensor data gathered by different pedometer sensors, i.e., a first data stream, ¶[0055]);
detecting, by the processing device, a second data stream (electronic device, i.e., processing device, analyzing, i.e., detecting, sensor data gathered by different pedometer sensors, i.e., a second data stream, ¶[0055]);
Page 2 of 10synthesizing a third data stream by combining at least a portion of the first data stream and at least a portion of the second data stream (fusing/combining the sensor data gathered by different pedometer sensors to generate, i.e., synthesize, refined sensor data, i.e., a third data stream);

determining, by the processing device, a second quality value for the second data stream (electronic device, i.e., processing device, analyzing sensor data gathered by different pedometer sensors, i.e., the second data stream, regarding accuracy rating, i.e., second quality value, ¶[0055]; e.g., pedometer sensor 821 having an accuracy rating of 80%, ¶[0052]);
determining, by the processing device, a third quality value for the third data stream (fusing/combining the sensor data gathered by different pedometer sensors to generate, i.e., synthesize, refined sensor data, i.e., a third data stream, with a higher accuracy, i.e., third quality value higher than the first and second quality values, ¶[0055], inherently requiring determining the third quality value);
selecting one of the first data stream, the second data stream, or the third data stream based on a highest relative value of the first quality value, the second quality value, and the third quality value (fusing/combining the sensor data gathered by different pedometer sensors to generate, i.e., synthesize, refined sensor data, i.e., a third data stream, with a higher accuracy, i.e., third quality value higher than the first and second quality values, ¶[0055], inherently selecting the third data stream); and
communicating the selected one of the first data stream, the second data stream, and the third data stream from the processing device to a data stream recipient (activity recognition sensor, i.e., input detector, gathering sensor data, ¶[0056]).

Regarding claim 8, Hsiao disclosed the method wherein the first data stream corresponds with a first sensor or a first group of sensors (pedometer sensor 811, i.e., first sensor, generating a step count, i.e., first data stream, ¶[0047]).

Regarding claim 9, Hsiao disclosed the method wherein the second data stream corresponds with a second sensor or a second group of sensors different from the first sensor or the first group of 

Regarding claim 10, Hsiao disclosed the method wherein the first data stream and the second data stream are both generated by a same sensor or a same group of sensors (pedometer sensors of electronic devices owned by the same user, i.e., same group of sensors, generating a step count, i.e., first data stream and second data stream, ¶[0050]).

Regarding claim 11, Hsiao disclosed the method wherein the first data stream and the second data stream are both generated by two or more sensors operating cooperatively (sharing sensor data, ¶[0039]).

Regarding claim 15, Hsiao disclosed a method, comprising:
determining, by a processing device, a first quality value on a value rating scale for a first data stream based on an environmental property captured in the first data stream (electronic device, i.e., processing device, analyzing sensor data gathered by different pedometer sensors, i.e., the first data stream, regarding accuracy rating, i.e., first quality value, ¶[0055]; e.g., pedometer sensor 811 having an accuracy rating of 60%, ¶[0052], inherently disclosing a value rating scale, i.e., percentage scale; pedometers configured to detect motion, i.e., environmental property, ¶[0032]);
determining, by the processing device, a second quality value on the value rating scale for a second data stream (electronic device, i.e., processing device, analyzing sensor data gathered by different pedometer sensors, i.e., the first data stream, regarding accuracy rating, i.e., first quality value, ¶[0055]; e.g., pedometer sensor 811 having an accuracy rating of 60%, ¶[0052], inherently disclosing a value rating scale, i.e., percentage scale; pedometers configured to detect motion, i.e., environmental property, ¶[0032]);
combining, by the processing device, the first data stream and the second data stream to synthesize a third data stream (fusing/combining the sensor data gathered by different pedometer sensors to generate, i.e., synthesize, refined sensor data, i.e., a third data stream);

communicating, to the data stream recipient, the third data stream wherein the third quality value is greater than the first quality value and the second quality value (fusing/combining the sensor data gathered by different pedometer sensors to generate, i.e., synthesize, refined sensor data, i.e., a third data stream, with a higher accuracy, i.e., third quality value higher than the first and second quality values, ¶[0055]; activity recognition sensor, i.e., data stream recipient, gathering sensor data, ¶[0056]).

Regarding claim 16, Hsiao disclosed an apparatus, comprising:
a data stream analyzer instantiated on a processing device (electronic device, i.e., data stream analyzer, ¶[0051]), the data stream analyzer adapted to:
receive a first data stream and a second data stream (gathering sensor data, ¶[0050]);
determine a first quality value for the first data stream (electronic device, i.e., data stream analyzer, analyzing sensor data gathered by different pedometer sensors, i.e., the first data stream, regarding accuracy rating, i.e., first quality value, ¶[0055]; e.g., pedometer sensor 811 having an accuracy rating of 60%, ¶[0052]);
determine a second quality value for the second data stream (electronic device, i.e., data stream analyzer, analyzing sensor data gathered by different pedometer sensors, i.e., the second data stream, regarding accuracy rating, i.e., second quality value, ¶[0055]; e.g., pedometer sensor 821 having an accuracy rating of 80%, ¶[0052]), wherein a factor of the second quality value relates to an environmental property describing an environmental condition at a source location of at least one of the first data stream or the second data stream (pedometers configured to detect motion, i.e., environmental property/condition, e.g., motion of a person’s hips, i.e., source location, ¶[0032]);
combine the first data stream with the second data stream to synthesize a third data stream (fusing/combining the sensor data gathered by different pedometer sensors to generate, i.e., synthesize, 
determine a third quality value for the third data stream, wherein the first quality value, the second quality value, and the third quality value are values defined by a value rating scale (fusing/combining the sensor data gathered by different pedometer sensors to generate, i.e., synthesize, refined sensor data, i.e., a third data stream, with a higher accuracy, i.e., third quality value higher than the first and second quality values, ¶[0055], inherently requiring determining the third quality value; e.g., pedometer sensor 811 having an accuracy rating of 60%, ¶[0052], inherently disclosing a value rating scale, i.e., percentage scale);
an input detector, instantiated on the processing device, the input detector being adapted to, in response to the third quality value being greater than the first quality value and the second quality value:
receive the third data stream from the data stream analyzer (activity recognition sensor, i.e., input detector, gathering sensor data, i.e., third data stream, ¶[0056]); and
identify an input in the third data stream for sending (detecting, i.e., identifying, a user’s activity, i.e., input, ¶[0056]); and
Page 6 of 10an input executor instantiated on the processing device, the input executor being adapted to:
receive the input from the input detector (determining, e.g., a user is moving, ¶[0056]); and
execute a command corresponding to the input (e.g., activating sensors in response, ¶[0056]).

Regarding claim 17, Hsiao disclosed an apparatus, comprising:
a processing device (processor, claim 1);
a first sensor and a second sensor both in communication with the processing device (pedometer sensors, ¶[0050]), the first sensor being adapted to provide a first data stream and the second sensor being adapted to provide a second data stream (pedometer sensor 811 generating a step count, i.e., first data stream, ¶[0047]; pedometer sensor 821 generating a step count, i.e., second data stream, ¶[0050]);


Regarding claim 18, Hsiao disclosed the apparatus wherein the data stream recipient comprises a gesture input detector adapted to identify an input from the third data stream (detecting, i.e., identifying, a user’s activity, i.e., input, ¶[0056]).

Regarding claim 19, Hsiao disclosed the apparatus further comprising an input executor adapted to receive the input from the gesture input detector and to execute a corresponding Page 7 of 10command (determining, e.g., a user is moving, ¶[0056]; e.g., activating sensors in response, ¶[0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (U.S. Pat. App. Pub. 2016/0018879) as applied to claim 2 above, and further in view of Pau et al. (U.S. Pat. 10,585,937), hereafter Pau.


Pau disclosed:
wherein at least one of the first data stream or the second data stream is generated by at least one of an RGB image sensor (generating representations, i.e., data streams, from captured RGB image sensor images, claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensors of Hsiao to include an RGB image sensor, because doing so would have been simple substitution of one known element (i.e., pedometer sensor) for another (i.e., RGB image sensor) to obtain predictable results (i.e., the method of Hsiao using RGB image sensors to produce data streams).

Allowable Subject Matter
Claims 3-7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon the filing of a proper Terminal Disclaimer to overcome the double patenting rejection above.

Claim 20 is objected to as being allowable upon the filing of a proper Terminal Disclaimer to overcome the double patenting rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441